Montgomery, McCracken, Walker & Rhoads, llp attorneys at law Laura Anne Corsell Admitted in Pennsylvania, New York 123 South Broad Street Avenue of the Arts Philadelphia, PA 19109-1029 215-772-1500 Fax 215-772-7620 Direct Dial (215) 772-7598 lcorsell@mmwr.com April 27, 2010 Securities and Exchange Commission Division of Investment Management 450 Fifth Street, N. W. Judiciary Plaza Washington, D.C.20549 Re: The Rochdale Investment Trust (“Registrant”) Post-Effective Amendment No. 30 1933 Act Registration No. 333-47415 1940 Act Registration No. 811-08685 Ladies and Gentlemen: As required under Rule 485(b), and as counsel for Registrant, the undersigned represents that the enclosed Post-Effective Amendment No. 30 does not contain disclosures that would render it ineligible to become effective pursuant to Rule 485(b) under the Securities Act of 1933. Very truly yours, /s/ Laura Anne Corsell Laura Anne Corsell cc:Kurt Hawkesworth ¨ Philadelphia,PA ¨ CherryHill,NJ ¨ Wilmington, DE ¨ Berwyn,PA ¨ West Chester, PA ¨ 2555089v1
